Citation Nr: 0823565	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  07-37 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence sufficient to reopen a 
claim of service connection for residuals of a surgical 
procedure for a rectal cyst (also claimed as fistula 
performed after removal of pilonidal cyst) has been 
submitted.

2. Entitlement to service connection for residuals of a 
surgical procedure for a rectal cyst (also claimed as fistula 
performed after removal of pilonidal cyst).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, J.R., & H.H.




ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1951 to September 
1953.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which found there was no new and material evidence 
to reopen the claim.  The veteran's motion to advance his 
case on the docket was granted in January 2007.

The veteran testified at a hearing in June 2008 before the 
undersigned Veterans Law Judge.  The veteran provided 
additional documentary evidence following the hearing.  Such 
evidence was accompanied by a waiver of agency of original 
jurisdiction consideration.  Therefore, appellate review may 
proceed.  See 38 C.F.R. § 20.1304 (2007).


FINDINGS OF FACT

1.  A rating decision of September 1957 which denied the 
claim for service connection was not appealed and became 
final.

2.  The appellant submitted new evidence suggesting that a 
pilonidal cyst is also known as a pilonidal abscess, which is 
related to an unestablished fact necessary to substantiate 
the claim.

3.  The veteran had surgery for a rectal cyst in service, 
experienced continuous symptoms related to the cyst after 
service, and has a currently diagnosed disability of anal 
incontinence.
CONCLUSIONS OF LAW

1.  New and material evidence pertinent to the claim of 
entitlement to service connection for residuals of a surgical 
procedure for a rectal cyst has been presented and the claim 
is reopened.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2007).

2.  Resolving the benefit of the doubt in the veteran's 
favor, anal incontinence was incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  Here, the Board 
is granting the veteran's request to reopen his claim and his 
claim for service connection.  Thus, no further discussion of 
the VCAA is required.

New and Material Evidence to Reopen the Claim

A claim that has been denied, and not appealed, will not be 
reopened.  See 38 U.S.C.A. §§ 7104(b), 7105(c), 38 C.F.R. §§ 
3.104(a), 3.160(d), 20.302(a).  The exception to this rule 
provides that if new and material evidence is presented or 
secured with respect to the disallowed claim, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

"New evidence" means existing evidence not previously 
submitted to agency decisionmakers.  "Material evidence" 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  See 38 C.F.R. § 
3.156.  When determining whether a claim should be reopened, 
the credibility of the newly submitted evidence is to be 
presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

The veteran's claim for service connection for residuals of a 
surgical procedure for a rectal cyst was originally denied in 
a September 1957 rating decision because there was no 
evidence that the disorder existed in service.  That denial 
was confirmed in a September 1978 rating decision and a March 
1979 Board decision.  An April 2001 rating decision found 
there was not new and material evidence to reopen the claim.  
This decision was confirmed in a November 2002 Board 
decision.  In August 2007, the rating decision at issue 
herein found there was not new and material evidence to 
reopen the claim.

At the time of his hearing, the veteran submitted an article 
from the Mayo Clinic website which stated that a pilonidal 
cyst is also known as a pilonidal abscess.  This evidence was 
not previously submitted, and is therefore "new."  This 
evidence also relates to a fact not previously established.  
It shows that the right buttock abscess diagnosed in service 
could have also been a cyst, meaning the claimed disorder 
existed in service.  Therefore, the evidence is considered 
"material."  New and material evidence having been submitted, 
the claim for service connection for residuals of a surgical 
procedure for a rectal cyst is reopened.

Service Connection

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.  Service 
connection may be awarded for a "chronic" condition when a 
disease defined by statute or regulation as a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307), and 
the veteran presently has the same condition.  

Service connection may be granted when a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the veteran's present 
condition.  38 C.F.R. § 3.303, see Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

In order for a claim to be granted, there must be competent 
evidence of current disability; of incurrence or aggravation 
of a disease or injury in service; and of a nexus between the 
in-service injury or disease and the current disability.  See 
generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom., Epps v. West, 18 S. Ct. 2348 (1998), 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.

Service medical records are negative for surgery for a rectal 
cyst.  However, the veteran's September 1953 discharge 
examination does note an abscess on the right buttock.  The 
veteran explained at his June 2008 hearing that he had a cyst 
in service which was lanced shortly before discharge.  He 
first noticed the cyst after sitting down and experiencing 
pain.  The veteran explained that his cyst-related problems 
continued after his 1953 discharge.  These included leakage 
and frequent and uncontrollable bowel movements.  Although 
the veteran did seek medical treatment following service, the 
providers are all now deceased, and the records are 
unavailable.

The veteran can attest to factual matters of which he had 
first-hand knowledge, such as having the cyst lanced in 
service and experiencing continuous symptoms thereafter.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  In 
such cases, the Board is within its province to weigh that 
testimony and to make a credibility determination as to 
whether the evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish 
service connection.  See Barr v. Nicholson, 21. Vet. App. 
303 (2007).  Here, the Board finds the veteran's testimony 
regarding his in-service problems and treatment and his 
subsequent symptoms to be credible evidence supporting his 
claim.

In 1957, the veteran had a pilonidal cyst excised.  He 
reported a previous history of having a nodule above his 
coccyx lanced at least three times.  An induration with a 
scar ring was noted to the right of the coccyx.  A cyst above 
his rectum was excised.  The veteran reported in an April 
2003 statement that, three years following the procedure, he 
began experiencing symptoms of incontinence which worsened 
over time.

The veteran's claim was reviewed by VA examiners in May 2004 
and March 2005.  The veteran did not attend a VA examination.  
The May 2004 examiner found that the veteran had anal 
incontinence which was related to the pilonidal cyst surgery 
performed in service.  The March 2005 examiner fully 
concurred with this finding.  There is evidence against this 
finding associated with the claims file.  A VA examiner 
provided an opinion in October 2005 that suggests further 
testing could support a finding that the veteran's diabetes 
or increasing age could be the cause of his incontinence.  
She goes on to state that without a clearer description of 
exactly where his cyst was at the time of the surgery or the 
orientation of the resected specimen, it is difficult to make 
[a] more concrete conclusion than to say that his 
incontinence is less likely as not a result of his pilonidal 
surgery performed in 1957.  This opinion is not responsive to 
the question posed in this case-that is whether the 
veteran's current problem related to service; it is not 
whether his current disorder is related to the surgery 
performed after service in 1957.  Additionally, the service 
record does not contain the report of treatment that would 
possibly inform her opinion.  As noted above, the veteran's 
testimony before the Board was credible as to the issue of 
what he experienced in service.  

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim, 
particularly with regards to the veteran's symptoms and 
treatment in service; however, such development would not 
materially assist the Board in this determination.  Under the 
"benefit-of-the-doubt" rule, where there exists "an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board is of the opinion that this point has 
been attained.  As a state of relative equipoise has been 
reached in this case, the benefit of the doubt rule will 
therefore be applied and service connection will be granted.  
See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  
Accordingly, service connection for anal incontinence, the 
residuals of a surgical procedure for a rectal cyst, is 
granted.


ORDER

New and material evidence having been submitted, the claim 
for service connection for residuals of a surgical procedure 
for a rectal cyst (also claimed as fistula performed after 
removal of pilonidal cyst) is reopened.

Service connection for residuals of a surgical procedure for 
a rectal cyst (also claimed as fistula performed after 
removal of pilonidal cyst) to include anal incontinence is 
granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


